DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/12/2022 has been entered.
With the submission, claims 43-49, 51-56 and 58-63 are pending in the application. Claims 43, 49 and 56 are independent and have been amended with the response. Claims 43-44, 49 and 56-58 stand rejected under 35 U.S.C. § 102(a)(1) as being anticipated by US 4,558,744 (Gibb). With respect to claims 43-44 and 49, this rejection is withdrawn, as the reference, which is considered by the examiner to be the most relevant prior art, does not disclose, teach or suggest the subsea wellhead assembly configured as now claimed in the amended claims. These claims are considered allowable at this time. Claims 60-63 are also considered allowable because these claims, directly or indirectly, depend from claim 43. Claims 51-55 are considered to be in condition for allowance, as these claims all depend from claim 49. 
With respect to claims 56 and 58-59, the examiner believes that the art previously cited against these claims continues to anticipate the claims as written, and these rejections will be maintained.
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 56 and 58 is/are rejected under 35 U.S.C. 102(a)(10 as being clearly anticipated by US 4,558,744 (Gibb).
As concerns claim 56, Gibb discloses a subsea wellhead assembly located at an upper end of a subsea well comprising: a high pressure wellhead housing 62; and a suction anchor comprising an outer suction skirt 12 and an inner pipe (guide base 56 can be construed as a “pipe” as well as pipe 58 and any of the illustrated piping is ultimately connected to the outer suction skirt) connected to the outer suction skirt, wherein the high pressure wellhead housing does not support a wellhead housing extension pipe (as illustrated in figure 17).
As concerns claim 58, Gibb discloses the subsea wellhead assembly according to claim 56, wherein the high pressure wellhead housing is located within and supported by a conductor housing 58, and wherein the conductor housing does not support a conductor pipe (until smaller casing are inserted, the conductor is not supporting any other conductor pipe).
Allowable Subject Matter
Please note the remarks above with respect to the allowability of the claims. Claim 59 is object to as depending from a rejected base claim, but would be allowable if rewritten incorporating all of the limitations of the base claim and any intervening claims.
Conclusion
All rejected claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES G. SAYRE whose telephone number is (571)270-7045. The examiner can normally be reached from 9:00-6:30 Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew D. Troutman can be reached on (571) 270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAMES G. SAYRE
Primary Examiner
Art Unit 3679



/JAMES G SAYRE/Primary Examiner, Art Unit 3679